DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding claim 1, claim 1 does not recite ‘…a second RACH resource, for a second RS associated with a second beam, for beam failure detection."  Rather, claim 1 recites "a second RACH resource for a second RS, associated with a second beam, for beam failure detection." (Emphasis added)…’  It is unknown what Applicant is arguing.  Either way the commas are placed do not lead to any more clarity as to what is claimed.  The claim never uses the second RACH resource for beam failure detection in the claim.  The beam failure is detected based upon the first RACH.  The claim only requires that the second RACH could be used for beam failure detection.  There appears to be something missing from the claim.  You allege that the second RACH resource is used for beam failure but only the first RACH is actually used in the claim for beam failure so it is unclear what you are attempting to claim.

Examiner disagrees.  The arguments and rejections are based upon facts.  

Applicant argues ‘…the Office's statement is not correct at least because the above quoted claim 1 language does not recite "a preamble ... can possibly be used to identify a beam failure…’  Examiner disagrees.  The statement is supported by the claim and the specification.  It is unclear how Applicant could contend that the preamble is not used by the network to identify a failure.  Para. 525 of the specification states ‘…At step 5315, the base station may receive (e.g., from the wireless device) a preamble indicating the beam failure. The preamble may indicate the failed beam and/or a selected candidate beam for beam failure recovery…’  That is, the preamble is used to indicate to the base station a beam failure and which beam may be used for recovery.  Again, Applicant on one hand contends that that ‘ a second RACH resource’ is used for beam failure detection (See claim lines 6-7) but on the other hand the second RACH sending a RACH is not used to identify a beam failure detection to the network.  The specification states otherwise.  Applicant may wish to review the specification para. 459, 468, 473, 476, 478, 479, 480, 481, 482, 484, 485, 486, 487, 488, 489, 491, 492, 493, 494, 497, 500, 508, 525, etc.

Regarding claim 4, Applicant argues that ‘…claim 4 does not recite “a third beam for beam failure detection…’  It is unclear what Applicant is arguing.  The claim states that a third RACH resource which is associated with a third beam.  This RACH resource is used for beam failure detection.  But the actual beam failure never occurs.  Claim 5 states that a measurement done for beam failure detection of the third beam.  Therefore, it is not known what Applicant is arguing.

Regarding claim 6, Applicant argues ‘…One of ordinary skill in the art would understand the claim 6 feature of "selecting ... the second RS for sending the preamble" and that the "sending" of claim 1 comprises the "selecting" of claim 6…’  The claims are unclear.  Claim 6 recites ' ... wherein the sending the preamble comprises selecting, based on the second measurement exceeding the third measurement, the second RS for sending the preamble ... ' It is unclear how sending comprises selecting. That is, claim 1 already sends the preamble via the second RS. Therefore, it is unclear what happens if the second measurement does not exceed the third measurement since claim 1 states the preamble would be sent regardless.

Regarding claim 7, Applicant argues ‘…Applicant respectfully submits that one skilled in the art would understand the claimed features (e.g., "a random selection between the second RS and the third RS"). One of ordinary skill in the art would also understand that the "selecting, based on a random selection between the second RS and the third RS, the second RS for sending the preamble," recited in claim 7 and the "sending, via the second RACH resource for the second RS, a preamble" recited in claim 1 can occur…’  Examiner disagrees.  Claim 7 recites' ... wherein the sending the preamble comprises selecting, based on a random selection between the second RS and the third RS, the second RS for sending the preamble ... ' It is unclear how sending comprises selecting. That is, claim 1 already sends the preamble via the second RS. Therefore, it is unclear how this can be random if it always occurs.

Further, Applicant argues that ‘…contrary to the Office's assertion, claim 1 does not recite "sends the preamble via the second RS." See Office Action at 10. Rather claim 1 recites "sending, via the second RACH resource for the second RS, a preamble."…’  There is no support in the specification your assertions.  Claim 1 recites the second RS is used to take a measurement.  Claim 7 now recites that the second RS which was used to take a second measurement is now somehow used to transmit a preamble.  The specification does not support this.  It’s not clear how you can measure something and at the same time transmit the same thing.  That is, if you receive the RS (reference signal) and use it to measure the beam then you can’t send the exact same RS.  It would be another RS.  Applicant should review the specification.  It appears that Applicant is attempting to argue again beyond what is actually in the specification.   

Regarding claim 8, claim 8 recites ‘…Applicant also notes that the Office's assertion that "[t]he claim does not use the second measurement for beam failure detection of a cell" is not supported by any evidence…’  Examiner disagrees.  The evidence is the claim.  Point out where in claim 1 or claim 8 the second measurement is actually used for the beam failure.  Claim 1 states it could be used for beam failure but then uses another measurement for the actual determination of beam failure.  The second measurement is not used for beam failure in claim 1.  Claim 8 further recites the first and second measurement for beam failure detection of a cell.  Again this merely is stating that these measurements could be used but not that they are actually used.  Therefore, it is not clear what you are attempting to claim.

Regarding claim 9, claim 9 recites ‘…Applicant respectfully notes that the Office's assertion that "the second RS is not used for beam failure detection in the claim but rather as a backup beam" mischaracterizes claim 9 and is not factually supported by evidence…’  Examiner disagrees.  Examiner’s assertions are both factually supported by the claim and specification.  The claim recites:

    PNG
    media_image1.png
    217
    689
    media_image1.png
    Greyscale

The claim never recites that the second beam is detected as failed.  The first beam is detected as failed.  The second RS measurement is used to determine if the second beam is suitable as a backup.  So there is no mischaracterization on Examiner’s part.  The plain meaning of what is claimed is exactly what Examiner has interpreted it.  

Regarding claim 27, claim 7 recites Applicant respectfully notes that the indefiniteness rejection is improper for at least the following reasons. It appears that the Office incorrectly assumes that the claimed "plurality of RSs" can only "contain the first RS and the second RS." But the Office's assumption is incorrect at least because claim 27 recites "wherein the plurality of RSs comprise the first RS and the second RS." (Emphasis added)…’  Examiner disagrees with Applicant’s incorrect claim construction argument.  Under MPEP 2111, Examiner must give claims the broadest reasonable interpretation consistent with the specification.  Applicant is essentially arguing that Examiner could somehow give the broadest reasonable interpretation to plurality of RS which comprise the first RS and the second RS as meaning three or more.  This would violate MPEP 2111 because the broadest reasonable interpretation of the statement ‘wherein the RSs comprise the first and second RS’ means there are two or more.  Interpreting the claim as having 3 RS even though it states two would not be the broadest reasonable interpretation.  Applicant’s argument is not consistent with the MPEP or any law on claim construction.  If Applicant wants it to be interpreted as three or more RSs then you should claim that.  Applicant is encouraged to review the MPEP for more detail about claim construction.

Regarding claim 28, Applicant argues that a plurality of RSs comprise the first RS and the second RS should be interpreted as three or more.  Examiner disagrees and directs Applicant to the claim 27 arguments above.

Regarding claim 16, 22, and 23, ‘…There is no evidence for the Office's incorrect assertion that "[s]ome of the RS are for beam failure detection and some are for determining the suitab[ility] of a backup beam."…’  Examiner disagrees.  Once again the evidence is the claim.  The claim states that the plurality of RSs for beam failure but never actually detects a beam failure using all of them.  It is unclear what Applicant is attempting to claim. The plurality of reference signals are not for beam failure detection. Some of the RS are for beam failure detection and some are for determining the suitability of a backup beam. Further it is not clear what Applicant means by subset of plurality of RSs. There are two RSs; one has failed; the other is suitable for transmission. Therefore, it's not clear if Applicant means there are more than 2 or something else.  Applicant should review para. 509, 517 and 518 of the specification.  The second measurement is for determining suitability of a recovery beam.  Further, Applicant has presented no citations to any portion of the specification to further clarify; rather just make unsupported conclusory statements.

Regarding claims 1, 4, 5, 8, and 25, Applicant argues that ‘Rl-1708678 does not disclose or suggest that the UE of R1-1708678 sends the "beam failure recovery request" of R1-1708678 via a RACH resource for a beam failure detection RS of R1- 1708678. Rather, Rl-1708678 "find[s] a new candidate beam" using "beam identification RS," which is distinct from a "beam failure detection RS" of R1-1708678…’  Examiner disagrees.  Applicant’s specification supports Examiner’s interpretation.  Para. 525 states ‘…The preamble may indicate the failed beam and/or a selected candidate beam for beam failure recovery…’  The claim merely requires sending, via the second RACH resource for the second RS, a preamble.  R1-1708678 discloses a PRACH using preamble and sending a recovery request transmission.  This meets what is claimed and supported by Applicant’s specification.  If Applicant wishes to claim something else they should claim that.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/           Primary Examiner, Art Unit 2461